DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention-II (claims 43-49) directed to device claims in the reply filed on 01/27/2021 is acknowledged. The non-elected invention-I and invention-III directed to apparatus claims [32-42 and 50-62] are canceled. 

Specification: Abstract
The abstract of the disclosure is objected to because it is written for the invention-I. The abstract should sufficiently describe the disclosure corresponding to the invention-II to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-47 and 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 44, 45 and 49, each recites the limitation recites "the reference frequency" which was not recited its depending claim 43. This limitation renders the claims indefinite because of the antecedent basis issue. Appropriate correction is required. 
Regarding claims 46-47, these claims depend from claim 45, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-45 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0242886, “Chen”) in view of Kim et al. (US 2015/0036609, “Kim”).

Chen discloses “Enhanced Physical Downlink Control Channel (EPDCCH) with Physical Resource Block (PRB) Bundling” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 43, an apparatus configured to be employed in a UE (User Equipment), comprising: 
a memory interface ([0070] “the computing device may include a processor, a storage medium readable by the processor”); and 
processing circuitry ([0065 and Fig. 11] “The wireless device 720 can include a transceiver module 724 and a processing module 722.”) configured to: 
determine one or more PRGs (Precoding Resource block Groups) (This will be discussed in view of Kim.), 
wherein each PRG comprises one or more consecutive PRBs (Physical Resource Blocks) ([0038] “the multiple resource blocks grouped in a precoding resource block group (PRG)”, [0052] “an ePDCCH PRB bundling can be considered to improve the performance of ePDCCH channel estimation, where contiguous ePDCCH RBs are grouped together.”, and [0054] “The method includes the operation of receiving from a node at the wireless device the ePDCCH in an ePDCCH PRB contiguous in frequency with a PDSCH PRB carrying the PDSCH, as in block 510.”), starting from a reference resource block (This will be discussed in view of Kim.); 
determine, for each PRG of the one or more PRGs, an associated precoder assignment for that PRG ([0038] “The PMI or RI feedback can apply to the multiple resource blocks grouped in a precoding resource block group (PRG) or a resource block group (RBG). The PRBs within the PRG can use a same precoder. In an example, the precoder can be assigned by the node, and the PRB bundling can be applied by the wireless device.”), 
wherein the associated precoder assignment of that PRG is associated with each PRB of the one or more consecutive PRBs of that PRG ([0038] “The PRBs within the PRG can use a same precoder. In an example, the precoder can be assigned by the node”); and 
process a downlink data channel mapped to the one or more PRGs, based at least in part on the associated precoder assignment for each PRG of the one or more PRGs ([0049] “The wireless device can apply PRB bundling to the ePDCCH transmitted with transmit diversity and the PDSCH transmitted with beamforming. The wireless device can apply PRB bundling to the ePDCCH RB and the PDSCH RB for transmit diversity and/or beamforming when the node uses a same precoding vector for the ePDCCH RB as the PDSCH RB.”, and [0054] “The method includes the operation of receiving from a node at the wireless device the ePDCCH in an ePDCCH PRB contiguous in frequency with a PDSCH PRB carrying the PDSCH, as in block 510.”).
It is noted that while disclosing PRGs and a precoder, Chen does not specifically teach about a reference. It, however, had been known before the effective filing date as shown by Kim in a disclosure “Method and Apparatus for Transmitting Reference Signal” (Title) as follows;
determine one or more PRGs (Precoding Resource block Groups) ([Kim, 0137 and Fig. 12] “a new URS pattern may be defined and used only up to a resource a boundary surface of a frequency resource in which the PSS/SSS is transmitted by considering the size of PRB bundling. When the PRB bundling is used, the UE may assume that precoding granularity is a plurality of RBs. PRB bundled physical resource blocks (PRBs) may be precoded by using the same precoding vector. A set of the PRB bundled PRBs is referred to as a precoding resource block group (PRG).”), 
starting from a reference resource block ([Kim, 0137 and Fig. 12] “The size of the PRG may be determined according to the size of a system bandwidth.”, and [Kim, 0147] “the URS pattern disclosed in FIG. 12 may be effectively transmitted only in a frequency resource (for example, 6 RB) … the URS may be transmitted by using the URS pattern disclosed in FIG. 12 up to the RBG including the boundary surface of the frequency resource in which the PSS/SSS is transmitted by considering the size of the PRB bundling.”); 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen's features by using the features of Kim in order to improve performance in terms of a capacity, transmission coverage, coordination between cells such that “achieved by small cell enhancement based on inter-site carrier aggregation and inter-LTE-wireless local area network (WLAN) integration and the macro cell enhancement.” [Kim, 0005].

With respect to dependent claims:
Regarding claim 44, the apparatus of claim 43, wherein the reference frequency is a center frequency of a SS (Synchronization Signal) block ([Kim, 0162] “since the UE 

Regarding claim 45, the apparatus of claim 43, wherein the reference frequency is one of a center frequency of a resource allocation of the UE, a lowest frequency of the resource allocation, or a highest frequency of the resource allocation ([Kim, 0147] “the URS pattern disclosed in FIG. 12 may be effectively transmitted only in a frequency resource (for example, 6 RB) … the URS may be transmitted by using the URS pattern disclosed in FIG. 12 up to the RBG including the boundary surface of the frequency resource in which the PSS/SSS is transmitted by considering the size of the PRB bundling.”).

Claim(s) 46 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0242886, “Chen”) in view of Kim et al. (US 2015/0036609, “Kim”) and further in view of Zhang et al. (US 2019/0387377, “Zhang”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claim 46, it is noted that while disclosing PRGs and a precoder, Chen does not specifically teach about allocated PRBs in a slot. It, however, had been known before the effective filing date as shown by Zhang in a disclosure “Resource Selection Method in Vehicle to Everything Communication and Apparatus Therefore” (Title) as follows;
RBG RBGs in any slot which is belonging to the current resource pool of the first UE and within [n4+T1, n4+T2] as a candidate single-slot resource, i=1, 2, . . . , NRBG, NRBG denotes the number of PRBs in one RBG, as shown in FIG. 6, hereinafter referred to as single-slot resource format 1.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen's features by using the features of Zhang in order to effectively assign resource allocations for low delay and high reliability communications in sidelink such that “the resource selection or reselection manner of the UE need to be modified, so as to be applicable for the multi-carrier sidelink environment” [Zhang, 0011].

Claim(s) 47 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0242886, “Chen”) in view of Kim et al. (US 2015/0036609, “Kim”) and further in view of Noh et al. (US 2020/0076484, “Noh”).

Regarding claim 47, it is noted that while disclosing PRGs and a precoder, Chen does not specifically teach about BWP of a resource allocation. It, however, had been known before the effective filing date as shown by Noh in a disclosure “Method and Apparatus for Resource Allocation and Precoding for Uplink Mobile Communication System” (Title) as follows;
the apparatus of claim 45, wherein the resource allocation comprises a configured BW (Bandwidth) part for the UE ([Noh, 0102] “The base station may notify the terminal whether to allocate the bandwidth parts through higher-layer signaling or L1 signaling (for example, a bitmap) in first-step resource allocation. Thereafter, the base station can perform resource allocation within the bandwidth parts allocated to the terminal on the basis of the RBG through second-step resource allocation.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen's features by using the features of Noh in order to effectively improve subband-specific uplink precoding information to uplink resources such that “resource allocation and physical resource block bundling methods suitable for uplink subband precoding can be provided, and thus uplink subband precoding can be performed” [Noh, 0011].

Claim(s) 49 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0242886, “Chen”) in view of Kim et al. (US 2015/0036609, “Kim”) and further in view of Hong et al. (US 2012/0275413, “Hong”).

Regarding claim 49, it is noted that while disclosing PRGs and a precoder, Chen does not specifically teach about an offset from where a resource block starts. It, however, had been known before the effective filing date as shown by Hong in a disclosure “Method for Allocating and Transmitting Resources in a Wireless Communication System, Transmitting Apparatus for Same, and Receiving Apparatus Corresponding to Same” (Title) as follows;
the apparatus of claim 43, wherein the processing circuitry is further configured to determine the reference frequency based at least in part on a configured offset ([Hong, 0066 and Fig. 3] “the coefficient y is a start point (i.e. offset) of a first resource block group among the contiguous resource block groups 360”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen's features by using the features of Hong in order to dynamically share time-frequency resources such that “contiguously or non-contiguously allocating resources of a k (k is a natural number equal to or greater than 2) number of clusters each including one or more resource block groups among all resource block groups” [Hong, 0008].

Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim contains the following underlined 
The apparatus of claim 43, 
wherein the one or more PRGs is a plurality of PRGs comprising a boundary PRGs and one or more other PRGs,
wherein the one or more other PRGs comprise N PRBs, where N is a positive integer, 
wherein the boundary PRG is located at an upper boundary of a bandwidth part, 
wherein the bandwidth part comprises M PRBs, wherein M is a positive integer greater than N, 
wherein the boundary PRG comprises N PRBs when M is an integer multiple of N, and 
wherein the one or more boundary PRGs comprise fewer than N PRBs when M is not an integer multiple of N.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY H KIM/           Examiner, Art Unit 2411